Case 2:19-cr-00171-AWA-DEM Document 75 Filed 12/16/20 Page 1 of 4 PageID# 411




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


 UNITED STATES OF AMERICA,

           v.
                                                      Criminal No. 2:19cr171
 ROBERT JAMES MCCABE and
 GERARD FRANCIS BOYLE,

                     Defendants.


                                       ORDER

      Before the Court is Defendant McCabe’s Motion to Continue Trial.              ECF

No. 72. For the following reasons, Defendant’s Motion (ECF No. 72) is GRANTED.

The trial dates for both Defendant McCabe and Defendant Boyle are STRICKEN.

      I.        BACKGROUND

      Defendant McCabe’s trial is scheduled currently for February 23, 2021.

Defendant Boyle’s trial is scheduled currently for March 30, 2021. The Court found

previously that it is in the interests of justice to try the Defendants separately on all

counts, and to try Defendant McCabe before Defendant Boyle. See Order, ECF No. 67.

      Defendant McCabe now seeks a continuance of his trial. Mot. to Continue,

ECF No. 72. Counsel for Defendant McCabe also represents a defendant in 2:17cr126,

which has been joined with 2:19cr47. Id. at 1. The trial in that case was scheduled

previously for December 1, 2020. Id. at 2. As a result of General Order 2020-22, that

trial has been re-set for January 26, 2021. Id. It is expected to last six weeks and

precludes counsel from preparing for or appearing at Defendant McCabe’s trial. Id.


                                           1
Case 2:19-cr-00171-AWA-DEM Document 75 Filed 12/16/20 Page 2 of 4 PageID# 412




       Defense counsel has been representing Defendant McCabe for several years in

this matter, including the pre-indictment investigation of the case. Id. at 2. He has

reviewed thousands of documents, interviewed numerous witnesses, and filed several

important motions. Id. Defense counsel requests a continuance so that Defendant

McCabe can have continuity of his chosen counsel. Id.

       Defendant Boyle takes no position on the Motion but requests that if the

Motion is granted, his trial also be continued so that Defendant McCabe will still be

tried first. Letter, ECF No. 73.

       The Government does not oppose the Motion and joins Defendant Boyle’s

request regarding scheduling. Gov’t Resp. at 3–4, ECF No. 74. The Government seeks

trial dates “as soon as it is safe and feasible to do so.” Id. at 3.

       II.    LEGAL STANDARD

       “[D]istrict courts have broad discretion in determining whether to grant or

deny a request for a continuance.” United States v. Johnson, 683 F. App’x 241, 251

(4th Cir. 2017); see also United States v. Lawrence, 161 F.3d 250, 254 (4th Cir. 1998)

(“A district court is entitled to broad discretion with respect to a decision to deny a

continuance.”). A district court abuses its discretion with “unreason[able] and

arbitrary insistence on expeditiousness in the face of a justifiable request for delay.”

United States v. Bakker, 925 F.2d 728, 735 (4th Cir. 1991) (quoting Morris v. Slappy,

461 U.S. 1, 11 (1983)).

       When deciding a motion for a continuance, the Court must bear in mind the

rights of the defendant and the public under the Speedy Trial Act. 18 U.S.C. § 3161.



                                             2
Case 2:19-cr-00171-AWA-DEM Document 75 Filed 12/16/20 Page 3 of 4 PageID# 413




If exercising its discretion to grant a continuance, the Court must specifically find

that the ends of justice to be served by a continuance of the trial date “outweigh the

best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). “In doing so, the [Court] must consider: whether failure to grant the

motion would result in a miscarriage of justice; whether the case is unusual or

complex; and whether the failure to grant such a continuance would deny the

defendant reasonable time to obtain counsel, would unreasonably deny the defendant

or the Government continuity of counsel, or would deny counsel for the defendant or

the attorney for the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.” United States v. Ellis,

781 F. App’x 271, 272 (4th Cir. 2018) (citing 18 U.S.C. § 3161(h)(7)(B)(i)–(iv)).

      III.   ANALYSIS

      Denying Defendant McCabe’s Motion to Continue would deny him continuity

of counsel. Defense counsel has been representing Defendant McCabe in this matter

since it was in its nascent investigative stages. New counsel at this stage would never

obtain the same robust knowledge of the case and its history as current defense

counsel. The Sixth Amendment to the United States Constitution guarantees “the

right of [the] accused . . . to be represented by an attorney of his own choosing.” United

States v. Inman, 483 F.2d 738, 739–40 (4th Cir. 1973). Accordingly, the Court finds

that the ends of justice to be served by a continuance of Defendant McCabe’s trial

date “outweigh the best interest of the public and the defendant in a speedy trial.” 18

U.S.C. § 3161(h)(7)(A).



                                            3
Case 2:19-cr-00171-AWA-DEM Document 75 Filed 12/16/20 Page 4 of 4 PageID# 414




      As the Court found previously, the ends of justice are also served by scheduling

Defendant McCabe’s trial before Defendant Boyle’s trial. See Order at 4, ECF No. 68.

Those findings are incorporated herein. Defendant Boyle requests that his trial also

be continued if Defendant McCabe’s Motion is granted. Letter, ECF No. 73. The

Government makes the same request. Gov’t Resp., ECF No. 74. The Court finds that

the ends of justice that are served by a continuance of Defendant Boyle’s trial date

“outweigh the best interest of the public and the defendant in a speedy trial.” 18

U.S.C. § 3161(h)(7)(A).

      IV.    CONCLUSION

      For the foregoing reasons, Defendant McCabe’s Motion to Continue (ECF

No. 72) is GRANTED. The trial dates for Defendant McCabe and for Defendant

Boyle are STRICKEN. Counsel shall confer and contact the Courtroom Deputy

within ten days of the date of this Order to reschedule the trial dates. The trials shall

be scheduled as soon as practicable. Defendant Boyle’s trial shall be scheduled as

soon as practicable following Defendant McCabe’s trial.

      IT IS SO ORDERED.



                                                              /s/
                                                     Arenda L. Wright Allen
                                                   United States District Judge
December 16, 2020
Norfolk, Virginia




                                           4
